Title: To George Washington from Israel Shreve, 30 December 1780
From: Shreve, Israel
To: Washington, George


                        
                            Jersey-Camp, 30th Decr 1780
                        
                        Your Excellency’s favor of the 28th came to hand last evening.
                        Captain Alexander Mitchell of the 1st Regiment is the Officer appointed to the command.
                        I would beg leave to mention to Your Excellency that a small supply of money will be highly necessary,
                            especially for the Officers of the detachment.
                        A Deputy of our State-Clothier’s Set out for Newburgh on the 23d instant to receive the Clothing of the
                            Brigade. I am with the most perfect respect Your Excellencys Very hum. servt
                        
                            I. Shreve Col. Comdt
                        
                    